Citation Nr: 1627031	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-31 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for tonsillitis.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a disorder manifested by muscle pain, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a disorder manifested by joint pain, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

8.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to an initial compensable rating prior to June 24, 2014, and in excess of 30 percent from June 24, 2014, for headaches.  

10.  Entitlement to a rating in excess of 10 percent for anserine bursitis and arthritis of the right knee.

11.  Entitlement to a rating in excess of 10 percent for anserine bursitis and arthritis of the left knee.

12.  Entitlement to an initial rating in excess of 20 percent for right knee instability.

13.  Entitlement to an initial rating in excess of 20 percent for left knee instability.

14.  Entitlement to a rating in excess of 10 percent for hypertension.

15.  Entitlement to a compensable rating for onychomycosis pedis.

16.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to July 17, 2014.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010, December 2011, February 2013, and March 2013 rating decisions of the VA Regional Office (RO) in Atlanta, Georgia.  

In April 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The issues of increased ratings for PTSD and the bilateral knee disabilities being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran has submitted new evidence, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  


FINDINGS OF FACT

1.  In April 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the service connection claims and the claims for increased ratings for hypertension and onychomycosis pedis. 

2.  Since the date of service connection, the headaches consist of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.
3.  Prior to July 17, 2014, the Veteran was service-connected for headaches, now evaluated as 50 percent disabling; PTSD, evaluated as 30 percent disabling; anserine bursitis and arthritis of the right knee, evaluated as 10 percent disabling; anserine bursitis and arthritis of the left knee, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; and onychomycosis pedis, evaluated as 10 percent disabling.  The Veteran's combined service-connected disability rating met the schedular criteria for a TDIU.

4.  The Veteran completed four years of high school with additional training as a massage therapist and was last gainfully employed in 2008 as a security officer.    

5.  The Veteran's service-connected disabilities, particularly his headaches, PTSD, and bilateral knee anserine bursitis and arthritis, preclude his substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of service connection for a right hip disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of service connection for tonsillitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of service connection for a right shoulder disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of service connection for a disorder manifested by muscle pain, to include as due to an undiagnosed illness, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of service connection for a disorder manifested by joint pain, to include as due to an undiagnosed illness, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of service connection for a sleep disorder, to include as due to an undiagnosed illness, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of a rating in excess of 10 percent for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

9.  The criteria for withdrawal of a compensable rating for onychomycosis pedis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

10.  Throughout this appeal, the criteria for a 50 percent rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8100 (2015).

11.  Prior to July 17, 2014, the criteria for an award of a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As the Board is dismissing the service connection claims as well as the increased rating claims for hypertension and onychomycosis pedis; is granting in full the initial rating claim for headaches and entitlement to a TDIU prior to July 17, 2014; and is remanding the remaining claims, no discussion of VA's duties to notify and assist is necessary.  

II.  Analysis

	A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the service connection issues and the issues of increased ratings for hypertension and onychomycosis pedis.  See April 2016 Hearing Transcript (T.) at 3-4.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the service connection issues and the issues of increased ratings for hypertension and onychomycosis pedis and they are dismissed.

	B.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran's headaches are rated as zero percent or noncompensably disabling prior to June 24, 2014, and as 30 percent from June 24, 2014, under 38 C.F.R. § 4.124a, DC 8100, which evaluates impairment from migraine headaches.  

Pursuant to DC 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over last several months.  38 C.F.R. § 4.124a, DC 8100 (2015). 

A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  Id. 

A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  The Board notes, however, that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness."  Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as "physically or emotionally exhausted; INCAPACITATED."

The Veteran was afforded a VA examination in June 2010.  He reported having headaches around four to five times a month that lasted around 45 minutes.  He reported associated symptoms of runny nose, watery eyes, sneezing, and slight dizziness.  He reported having migraines weekly and that most attacks were prostrating and lasted for minutes.  The examiner opined that the Veteran's disability had significant effects on his usual occupation due to pain.  There was no effect on his usual daily activities.  The examiner commented that the headaches were short-term, only lasting 45 minutes, and seemed to be mostly mild as he would only occasionally take one over-the-counter tablet, which should be insignificant.  The examiner noted that the Veteran was not able to specify other pain medication.  The examiner opined that it seemed that the headaches were not very bothersome as he had not sought specific treatment for them recently, did not take significant amounts of medication for them, and was not on any prophylactic medication for them.  The examiner noted that the Veteran did not describe them as migraine type, but more so like headaches that might be associated with sinus congestion.  The examiner opined that those headaches would not seem to cause any functional deficits.

At a VA examination in January 2013, the Veteran reported symptoms of pain localized to one side of the head and sensitivity to light.  He reported that his headaches lasted less than one day.  The Veteran reported having characteristic prostrating attacks of migraine headache pain that occurred more frequently than once per month.  He reported having very frequent prostrating and prolonged attacks of migraine headache pain.  

The Veteran submitted a disability benefits questionnaire from a private physician dated in June 2014.  His reported symptoms included pulsating or throbbing head pain, pain localized to one side of head, and pain worsening with physical activity.  He also had symptoms of nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes of hands going numb.  His headaches lasted less than one day with medication.  The Veteran had characteristic prostrating attacks of migraine headache pain that occurred more frequently than once per month.  He had very frequent prostrating and prolonged attacks of migraine headache pain.  The Veteran's headaches were opined to impact his ability to work.  

He also submitted a headaches impairment questionnaire from a VA physician dated in December 2014.  The Veteran's headaches were reported to result in mood changes, confusion, inability to concentrate, and vertigo.  They were reported to be of such severity that they required completed prostration.  The Veteran's headaches were reported to occur three times per week.  His headaches were opined to cause the Veteran to be absent from work more than three times a month.

At his hearing, the Veteran testified that he left work about three to four times a week because of his headaches.  T. at 6.  

Based on a review of the evidence, the Board concludes that an initial rating of 50 percent is warranted from the award of service connection.  The VA examinations and disability questionnaire all show that the Veteran reported having prostrating attacks at least weekly.  The December 2014 headaches impairment questionnaire shows that the Veteran missed work more than three times a month, while the Veteran testified about leaving work three to four times a week.  The Veteran is competent and credible to report the severity of his headaches and the resulting impairment from his headaches.  Therefore, in light of the Veteran's reported severity to the VA examiners, private physician, and VA physician, when affording him the benefit-of-the-doubt, the Board concludes that the evidence supports a finding that the Veteran's headaches have resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability since the award of service connection.  As such, the Board concludes that an initial 50 percent rating is warranted. 

For these reasons, the Board finds that the criteria for an initial 50 percent rating have been met. 

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's headache symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's headache disability has resulted in interference with employment or activities of daily life which would warrant an extraschedular rating for this disability.

	C  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  Marginal employment shall not be considered substantially gainful employment.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.    

Prior to July 17, 2014, the Veteran's service-connected disabilities include headaches, now evaluated as 50 percent disabling; PTSD, evaluated as 30 percent disabling; anserine bursitis and arthritis of the right knee, evaluated as 10 percent disabling; anserine bursitis and arthritis of the left knee, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; and onychomycosis pedis, evaluated as 10 percent disabling.  
During this appeal, the RO granted an increased rating for the Veteran's headaches effective June 24, 2014, and service connection for instability of the left and right knees, each evaluated as 20 percent disabling effective from July 17, 2014.  The RO also awarded a TDIU effective July 17, 2014.  In light of the Board granting a 50 for the Veteran's headaches from the date of claim, the Veteran meets the schedular criteria prior to July 17, 2014.  The Board must now determine whether the Veteran's service-connected disabilities preclude the Veteran from engaging in substantially gainful employment.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.

A January 2010 VA examination for the Veteran's knees shows that his anserine bursitis and arthritis had significant effects on his usual occupation.  The Veteran had decreased mobility and pain.  The Veteran reported that he was not currently employed.  

As noted above, the June 2010 VA examination for his headaches shows that the Veteran's disability had significant effects on his usual occupation due to pain.

A September 2010 VA examination for the Veteran's PTSD shows that the examiner opined that the Veteran's symptoms, taken solely, would not interfere with his ability to maintain gainful employment.  However, the examination report shows that the Veteran's PTSD resulted in irritability to the point of becoming easily angered. 

The Veteran's January 2012 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed four years of high school and has additional training as a massage therapist.  He reported that he last worked in 2008 as a security officer.

A November 2012 statement from the Veteran shows that he had problems dealing with staff and also had mental and physical problems of his own at the last place he was employed.

The Veteran was provided VA examinations for his headaches, knees, and PTSD in January 2013.  The examiner who conducted the headache and knee examinations opined that those disabilities would not impact his ability to work.  The PTSD examination shows that the Veteran's symptoms included anxiety, suspiciousness, chronic sleep impairment, and disturbance of motivation and mood.  No opinion regarding that disability's impact on the Veteran's ability to work was provided.

A January 2014 examination for aid and attendance shows that the Veteran was opined to be unemployable due to knee injuries, PTSD, and frequent use of sedative drugs.

The Veteran submitted a disability benefits questionnaire pertaining to his knees from a private physician dated in June 2014.  The physician opined that the Veteran's knees impacted his ability to work.  The Veteran could not stand for more than one to three minutes without falling and had constant pain with muscle weakness and reduced range of motion.  

The December 2014 headache impairment questionnaire shows that the physician opined that the Veteran was not capable of performing gainful employment with the symptoms and limitations stemming from his headache impairment.  

Based on a review of the evidence, the Board concludes that an award of a TDIU prior to July 17, 2014, is warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  

For the reasons set forth above, the Board has concluded that a 50 percent rating for the Veteran's headaches is warranted throughout this appeal since the date of service connection.  At no time during this appeal has the Veteran been shown to have had substantially gainful employment.  The evidence of record, particularly the January 2010 and June 2010 VA examinations showing that the Veteran's knee and headache disabilities significantly impacted his occupation, as well as opinion of the January 2014 aid and attendance examiner, shows that the Veteran is unemployable due to his service-connected headaches, PTSD, and bilateral knee disabilities.  The assigned 50 percent rating for the Veteran's headaches specifically contemplates that such disability is productive of severe economic inadaptability, supporting a finding that such disability helps to render the Veteran unemployable.  Considering that his PTSD results in irritability to the point of becoming easily angered, along with the Veteran's pain and limited motion resulting from his anserine bursitis and arthritis of the bilateral knees, the evidence shows that the Veteran is not capable of gaining and maintaining substantially gainful employment consistent with his employment background and education level.  In this case, when considering the severity of the Veteran's service-connected disabilities in addition to the collective impact of such disabilities in light of the Veteran's education level and employment background, the evidence shows that he was unemployable prior to  July 17, 2014.  Therefore, the Board concludes that the award of a TDIU prior to July 17, 2014, is warranted. 

Accordingly, in considering the severity of the Veteran's service-connected disabilities, primarily his headaches, PTSD, and bilateral knees, the finding of the 2014 aid and attendance examiner, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of a TDIU prior to July 17, 2014.  Entitlement to a TDIU prior to July 17, 2014, is therefore granted.  


ORDER

Entitlement to service connection for a right hip disorder is dismissed.

Entitlement to service connection for tonsillitis is dismissed.

Entitlement to service connection for a right shoulder disorder is dismissed.

Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness is dismissed.
Entitlement to service connection for a disorder manifested by muscle pain, to include as due to an undiagnosed illness is dismissed.

Entitlement to service connection for a disorder manifested by joint pain, to include as due to an undiagnosed illness is dismissed.

Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness is dismissed.

Entitlement to a rating in excess of 10 percent for hypertension is dismissed.

Entitlement to a compensable rating for onychomycosis pedis is dismissed.

An initial 50 percent rating for headaches is granted, subject to the law and regulations governing the payment of monetary benefits.

Prior to July 17, 2014, entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Regrettably, a remand is necessary for the remaining issues.  The Veteran's testimony suggests that his PTSD and bilateral knee disabilities have worsened in severity since the last examinations.  Therefore, a remand is necessary to afford the Veteran new examinations.

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Dublin and Augusta VA Medical Centers.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examinations to determine the current level of severity of his service-connected PTSD and bilateral knee disabilities.  His claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiners are requested to report all pertinent manifestations and symptomatology of the service-connected PTSD and bilateral knee disabilities. 

A) For the Veteran's PTSD, the examiner should comment on the extent to which the Veteran's disability impairs his occupational and social functioning.

B) For the Veteran's bilateral knees, the examiner should 

i.  Provide the range of motion of the Veteran's bilateral knees and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii.  Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include specifically recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


